No. 2--08--0570   Filed: 11-25-09
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re APPLICATION OF THE COUNTY             ) Appeal from the Circuit Court
TREASURER AND ex officio COUNTY             ) of Lake County.
COLLECTOR OF LAKE COUNTY,                   )
ILLINOIS, FOR JUDGMENT AND ORDER            ) No. 07--TD--57
OF SALE AGAINST REAL ESTATE                 )
RETURNED DELINQUENT FOR THE                 )
NONPAYMENT OF GENERAL TAXES                 )
AND SPECIAL ASSESSMENTS FOR THE             )
YEAR 2003 AND PRIOR YEARS                   )
                                            )
(HIBCO Investments, Petitioner-Appellee, v. ) Honorable
Home Equity Savers, Ltd., Respondent-       ) Valerie Boettle-Ceckowski,
Appellant).                                 ) Judge, Presiding.
_____________________________________________________________________________

       JUSTICE McLAREN delivered the opinion of the court:

       Home Equity Savers, Ltd. (Home Equity), appeals the trial court's order granting HIBCO

Investments' motion to expunge Home Equity's tax redemption of a certain parcel of real

property (Subject Property). Home Equity also appeals the trial court's denial of its motion for

reconsideration. Before Home Equity purportedly redeemed the Subject Property, it entered into

a contract to purchase the Subject Property from Richard A. Iverson (Iverson). On appeal, Home

Equity argues that, as a contract purchaser, it had an equitable interest in the Subject Property

sufficient to redeem. We agree, and we reverse and remand for further proceedings.

                                      I. BACKGROUND

                                 A. The Valrie A. Brence Will
No. 2--08--0570


       On September 13, 1993, Valrie A. Brence executed a will that was witnessed by two

individuals, one being Linda R. Harmeyer. Brence's will referred to the Valrie Brence Trust, a

revocable living trust executed on the same date as her will. The will did not identify the trust's

trustee(s), successor trustee(s), beneficiary(ies), successor beneficiary(ies), or terms. Also on

September 13, 1993, Brence conveyed 1675 Rice Street, Waukegan, Illinois, the Subject

Property, to the Valrie Brence Trust. The deed was recorded on September 20, 1993, and it

indicated that Valrie Brence is the trustee of the Valrie Brence Trust.

       Paragraph I of the will directed the executor to pay all of Brence's debts, including taxes,

penalties, and interest assessed on the property in her estate.

       Paragraph II provided:

       "I give all the rest of my estate not already in trust *** to the Trustee of my Revocable

       Living Trust of this date, as may be amended, with the provisions of the Trust which is

       incorporated by reference in this Will."

       Paragraph III appointed the trustee of the Valrie Brence Trust as executor of her will.

These three paragraphs contained the entire provisions of Brence's will.

       No party was able to locate or produce a copy of the Valrie Brence Trust during the

proceedings before the trial court and no copy of the trust is included in the record on appeal.

       Brence died on August 3, 2003. Iverson was listed on the death certificate as Brence's

son; Brence's obituary stated that he was her only son.

                                  B. Tax Sale and Sales Contract

       On December 6, 2004, the delinquent 2003 real estate taxes on the Subject Property were

sold or assigned to HIBCO. On May 2, 2007, HIBCO filed a petition for a tax deed and the

period for redemption was extended to September 27, 2007.


                                                  -2-
No. 2--08--0570

       On September 27, 2007, Iverson entered into a contract to sell the Subject Property to

Home Equity for $55,000. Home Equity agreed to pay the $10,559.53 to redeem the outstanding

taxes for the Subject Property upon receipt of a warranty deed from Iverson. Paragraph 4 of the

contract provided in relevant part:

       "Seller [Iverson] represents and warrants that he has full power to convey property as

       Successor Trustee under the Revocable Living Trust of his mother Valrie Brence. If

       Seller is not the Successor Trustee and/or has no power to convey the property, he shall

       immediately repay Purchaser [Home Equity] all funds paid to him by Purchaser and this

       Contract shall be null and void." (Emphasis added.)

Iverson never declared the contract null and void.

       On September 27, 2007, Home Equity timely redeemed in its own name the delinquent

taxes for the Subject Property in the full amount of $10,559.53. Home Equity recorded the

warranty deed, which identified Iverson as "Divorced and not since remarried" and as the

grantor.

                   C. HIBCO's Motion to Expunge Home Equity's Redemption

       On October 10, 2007, HIBCO filed a motion to expunge Home Equity's redemption,

alleging, inter alia, that the Valrie Brence Trust was the record holder of title to the Subject

Property, that Iverson had no interest in the Subject Property, and that Home Equity lacked

standing to redeem.

       Home Equity filed a response denying that the Valrie Brence Trust was the record holder

of title to the Subject Property; asserting that Iverson was Brence's sole heir and that he

conveyed the Subject Property to Home Equity by warranty deed; denying that Iverson did not

have an interest in the Subject Property as grantor; and asserting that Home Equity had standing

to redeem. Home Equity attached to its response a copy of the warranty deed.

                                                -3-
No. 2--08--0570

        HIBCO filed its reply arguing, inter alia, that the warranty deed Home Equity attached to

its response had been altered, in that next to "The Grantor RICHARD A. IVERSON" someone

had inserted in handwriting the phrase, "AS TRUSTEE". HIBCO alleged that this insertion was

not included in the original recorded warranty deed that HIBCO attached to its reply. HIBCO

also argued that nothing in the record indicated Iverson as the trustee of the Valrie Brence Trust

and that Brence's will did not mention Iverson or make any bequest to specific heirs; rather, the

will left all of the assets to the Valrie Brence Trust.

        The trial court heard arguments and denied HIBCO's motion on January 15, 2008,

stating, in part:

        "So it appears from the documents that I have attached thus far, from the arguments, that

        [Iverson] could have contracted with [Home Equity] the redeemer; that he did so and that

        based on that[, Home Equity was] an interested party."

                              D. HIBCO's Motion For Reconsideration

        HIBCO filed a motion for reconsideration and a memorandum in support of its motion.

HIBCO argued that Home Equity had filed a false and misleading copy of the recorded warranty

deed, failed to establish any authority on the part of Iverson to sign any deed, and failed to

contradict that Home Equity was a stranger to the Subject Property and had no standing to

redeem it. In addition, HIBCO's memorandum argued that Home Equity attempted to redeem

the taxes only on its own behalf, that the recorded warranty deed was outside the chain of title

and conveyed no title or interest in the Subject Property to Home Equity, and that Home Equity

knew the warranty deed conveyed no title and thus attached to its response the altered deed.

                                         1. Iverson's Affidavit

        HIBCO attached to its memorandum a February 13, 2008, affidavit of Iverson in which

he stated that he was the only child of Brence and that on September 27, 2007, he executed the

                                                   -4-
No. 2--08--0570

deed and a document entitled "Contract to Purchase Real Estate." In his affidavit, Iverson also

stated that Brence was survived by grandchildren, including Iverson's daughter, Emily, and that

Emily lived at the Subject Property but that she did not consent to the purchase agreement.

Iverson also stated the following:

               7. *** "When I executed the [Contract to Purchase Real Estate]:

                       A. I did not represent that I was the trustee of the Trust.

                       B. [Home Equity] knew that I could not and would not act on behalf of

               the Trust and that is why when [Home Equity] prepared the Contract, it included

               language in Paragraphs 1 and 2 of the document assuring itself that it would not

               have to pay the purchase price if, as I orally stated during negotiations, I really

                had no authority to bind the Trust.

                       C. At the time the Contract was negotiated, I was under terrible economic

               stress in that I knew that taxes regarding the Property had been sold and that I was

               running out of time to raise funds for redemption purposes. I was assured that

               [Home Equity] would return the property to me if [Home Equity] could not clear

               up matters regarding the Living Trust.

                       D. I signed the Contract individually and would never have signed as a

               representative of the Trust. I signed a provisional deed conveying the Property to

               [Home Equity] and affixed my signature as an individual because I could not

               represent that I was a trustee of the Trust. Any deed purporting to bear my

               signature or identify me as 'Trustee' is false.

                       E. Had I had time to confer with other persons or had I been under less

               pressure, I never would have agreed to sell to [Home Equity] and I never would

               have accepted the conditional purchase price identified in the Contract.

                                                  -5-
No. 2--08--0570

                         F.    Specifically, but without limiting the generality of the foregoing,

              Emily, my daughter, lived in and continues to live in the house located on the

              [Subject] Property and I did not obtain Emily's prior consent to the Contract.

              8. I have never authorized [Home Equity] to represent that I signed any deed

       regarding the [Subject] Property as 'Trustee' nor have I ever authorized [Home Equity] to

       represent, on my behalf, that I am the trustee of the Trust or that I am the sole beneficiary

       of the Trust."

                                      2. Trial Court's Findings and Ruling

       On April 15, 2008, after hearing arguments from the parties, the trial court granted

HIBCO's motion for reconsideration, reversed its prior ruling, ruled in favor of HIBCO, and

granted HIBCO's motion for expungement of Home Equity's redemption, stating in part:

              "I find based on all of the pleadings, all of the arguments and all of the

       documentation that Richard Iverson could not have conveyed any interest in the property

       because he did not have any interest in that property to convey to Home Equity via the

       sales contract.

              Based on this finding [Home Equity] could not have redeemed the property from

       the owner or have become an interested party based on an invalid or null and void sales

       contract."

                              E. Home Equity's Motion for Reconsideration

       Home Equity filed a motion for reconsideration and a motion to reopen discovery. Home

Equity argued, inter alia, that it was not but should be given an opportunity to cross-examine

Iverson and Emily and that the Valrie Brence Trust was not available. Home Equity alleged that

Iverson had maintained a joint bank account with Brence and that the address for both account

holders was the address of the Subject Property. Iverson had signatory power for the joint bank

                                                  -6-
No. 2--08--0570

account and paid from that account the first installment of the Subject Property's 2005 real estate

taxes.

         Home Equity also alleged that the Valrie Brence Trust could not be found and that,

"absent the Trust, Valerie [sic] Brence died intestate." Iverson was Brence's "sole heir at law

and hence the sole legal owner of the [Subject Property]." Further, Home Equity alleged that

Emily occupied and occupies the Subject Property and pays rent to Iverson.

          Attached to Home Equity's motion for reconsideration was the affidavit of Linda R.

Harmeyer, a witness to Brence's will. Harmeyer stated in her affidavit that, to the best of her

knowledge, Iverson was the trustee referred to in Brence's will. HIBCO filed a memorandum

response.

         On May 20, 2008, after hearing argument, the trial court denied Home Equity's motion

for reconsideration. On the same day, the trial court also entered an order directing the county

clerk to issue a tax deed to HIBCO. Home Equity filed this timely appeal from the trial court's

April 15 and May 20, 2008, orders.

                                         II. ANALYSIS

         On appeal, Home Equity argues that the trial court erred by determining that it did not

have a redeemable interest in the Subject Property despite the facts that Home Equity was a

contract purchaser and that it had a recorded warranty deed to the Subject Property. Home

Equity contends that, because it was a contract purchaser, it had an equitable interest in the

Subject Property sufficient to redeem. HIBCO essentially argues that both Home Equity and

Iverson were strangers to the Subject Property and that Home Equity had no right to redeem on

its own behalf or on Iverson's behalf.

         Section 21--345(a) of the Property Tax Code (Code) provides in part:



                                               -7-
No. 2--08--0570

               "A right to redeem property from any sale under this Code shall exist in any

       owner or person interested in that property, other than an undisclosed beneficiary of an

       Illinois land trust, whether or not the interest in the property sold is recorded or filed.

       Any redemption shall be presumed to have been made by or on behalf of the owners and

       persons interested in the property and shall inure to the benefit of the persons having the

       legal or equitable title to the property redeemed, subject to the right of the person making

       the redemption to be reimbursed by the persons benefited. No redemption shall be held

       invalid by reason of the failure of the person redeeming to have recorded or filed the

       document evidencing an interest in the property prior to redemption, other than an

       undisclosed beneficiary of an Illinois land trust." (Emphases added.) 35 ILCS 200/21--

       345(a) (West 2006).

Whether a party has a right to redeem property sold at a tax sale under section 21--345 of the

Code is a question of statutory interpretation, which this court reviews de novo. Alvarez v.

Pappas, 229 Ill. 2d 217, 219-20 (2008).

       In construing a statute, our principal objective is to ascertain and give effect to the intent

of the legislature. Alvarez, 229 Ill. 2d at 228. Where the language is clear and unambiguous, the

statute must be given its plain, ordinary, and popularly understood meaning without resort to

further aids of statutory construction. Alvarez, 229 Ill. 2d at 228.

       The law favors redemptions, and the redemption statute will be liberally construed unless

injury to the tax purchaser results. In re Application of the County Treasurer & ex officio

Collector, 323 Ill. App. 3d 1044, 1049 (2001). A party challenging a redemption has the burden

to show that the redeemer had no legal or equitable interest in the subject premises. In re

Application of the County Treasurer & ex officio County Collector, 327 Ill. App. 3d 622, 625

(2002) (Random Corp.).

                                                 -8-
No. 2--08--0570

       A complete stranger to the property has no right to redeem, but section 21--345 of the

Code does not require complete legal title in order to redeem. In re Application of the Cook

County Treasurer, 185 Ill. 2d 428, 433 (1998) (Loop Mortgage). A party seeking to redeem a

property sold at a tax sale need have only an "undefined interest" in the property. People v.

Hess, 7 Ill. 2d 192, 197 (1955). Courts have expanded the class of persons with a redeemable

interest to include persons who have something less than legal title, record title, or interests of

record. See, e.g., Loop Mortgage, 185 Ill. 2d at 432.

       Courts have held that the following persons have possessed an interest sufficient to

redeem: an equitable title holder under an agreement to convey (Franzen v. Donichy, 9 Ill. 2d
382 (1956)); a beneficial owner of stock owned by a dissolved corporation, even though the

property was not listed as an asset in the dissolution of the corporation (People v. Hess, 7 Ill. 2d
192 (1955)); an adverse possessor (In re Application of DuPage County Collector, 98 Ill. App.
3d 950 (1981)); a person who had lived on the property for more than 30 years even though he

was no longer a record title holder (In re Application of County Collector, 49 Ill. App. 3d 1048

(1977)); a neighbor who acted as an agent for a mortgagee (Purdy v. C.H. Strong Elevator, Inc.,

29 Ill. App. 3d 894 (1975)); an assignee of a beneficial interest in a land trust (In re Application

of the County Treasurer, 16 Ill. App. 3d 385 (1973)); the executor of an estate (In re Application

of the County Collector for Judgment & Sale against Lands & Lots Returned Delinquent for

Nonpayment of General Taxes for the Year 1961 & Prior Years, 72 Ill. App. 2d 272 (1966)); and

a grantee of an heir of a contract purchaser who received no deed (In re Application of the

County Treasurer of Du Page County, Illinois, for Judgment & Sale of Real Estate for General

Taxes for the Year 1960, 63 Ill. App. 2d 135 (1965)).

       In Franzen, 9 Ill. 2d 382, Anna Frost, the owner of the subject property, entered into a

contract to convey all of her real property to the Danish Old Peoples Home. Franzen, 9 Ill. 2d at

                                                -9-
No. 2--08--0570

385-86. The tax buyer purchased the subject property's delinquent taxes. Franzen, 9 Ill. 2d at

385. The Danish Old Peoples Home then conveyed its interest in the subject property to the

future tax redeemers by quitclaim deed. The tax redeemers then redeemed the subject property.

Franzen, 9 Ill. 2d at 386. The trial court ordered the county clerk to expunge the redemption.

Franzen, 9 Ill. 2d at 385. Our supreme court reversed the trial court, holding that a contract to

convey the property created a redeemable equitable interest in the property. Franzen, 9 Ill. 2d at

386, 387, 389. Our supreme court stated that the Danish Old Peoples Home acquired an

"equitable interest in the [subject] property" and that "the [tax redeemers] could redeem [it] even

though their interest was merely equitable in nature." Franzen, 9 Ill. 2d at 386-87.

       In Loop Mortgage, Lee signed a contract to sell the subject property to Smith. Loop

Mortgage, 185 Ill. 2d at 430. Lee conveyed a warranty deed to Smith, but Smith never recorded

the deed. Loop Mortgage, 185 Ill. 2d at 430. Lee then executed a contract for sale of the subject

property to Williams and gave Williams power of attorney, and Williams redeemed the subject

property from delinquent taxes. Loop Mortgage, 185 Ill. 2d at 431. The tax buyer moved to

expunge the redemption, arguing that Williams had no redeemable interest, because Lee had

previously conveyed a warranty deed to Smith, which extinguished Lee's interest in the property.

Loop Mortgage, 185 Ill. 2d at 431. The trial court expunged the redemption. Loop Mortgage,
185 Ill. 2d at 431. The appellate court reversed the trial court and our supreme court affirmed

the appellate court. Loop Mortgage, 185 Ill. 2d at 430. Our supreme court reasoned that,

although Williams had no right to redeem on Lee's behalf, because Lee had conveyed a warranty

deed to Smith that extinguished all of Lee's interest in the subject property (Loop Mortgage, 185
Ill. 2d at 433-36), Williams, himself, did have a redeemable interest in the subject property

because he signed a contract to purchase the property (Loop Mortgage, 185 Ill. 2d at 436-37).

Our supreme court stated:

                                               -10-
No. 2--08--0570

       "Unlike the owner of record title who has neither an equitable nor a legal interest in the

       property [Lee], a contract purchaser [Williams] has an equitable interest in the property

       which gives him a right to redeem. [Citation.] Whether Williams actually closed on the

       property makes no difference; the contract to purchase itself is sufficient to create an

       equitable interest in the property." Loop Mortgage, 185 Ill. 2d at 437.

In a footnote our supreme court stated:

               "Of course, our determination that Williams has an equitable interest in [the

       subject property] has absolutely no bearing on whether Williams actually owns the

       property or whether his interest is superior to any other party's interest in the property."

       Loop Mortgage, 185 Ill. 2d at 437 n.2.

Our supreme court held that Williams' contract to purchase the subject property gave him a

redeemable interest in the subject property. Loop Mortgage, 185 Ill. 2d at 437.

       In this case, Home Equity was a contract purchaser, as was Williams in Loop Mortgage.

Iverson executed for Home Equity a sales contract and a warranty deed. In the contract, Iverson

agreed that: "Seller represents and warrants that he has full power to convey property as

Successor Trustee under the Revocable Living Trust of his mother Valrie Brence."               We

recognize that Iverson's statements in the subsequent affidavit raised questions concerning the

validity of the contract. In his affidavit he stated that he was under economic duress when he

signed the contract and that he "had no authority to bind the trust" as the trustee of the Valrie

Brence Trust. However, Iverson never declared the sales contract null and void and he did not

file any pleading seeking to rescind the sales contract.

        Further, the contract " 'must be presumed to speak the intention of the parties who signed

it. It speaks for itself, and the intention with which it was executed must be determined from the

language used. It is not to be changed by extrinsic evidence.' " Clarendon America Insurance

                                                 -11-
No. 2--08--0570

Co. v. 69 West Washington Management LLC, 374 Ill. App. 3d 580, 585-86 (2007), quoting Air

Safety, Inc. v. Teachers Realty Corp., 185 Ill. 2d 457, 462 (1999). Thus, the sales contract

remains the best indication of Iverson's belief that he had the power to convey the Subject

Property.

       In addition, a witness to Brence's will stated that she believed that Iverson was the trustee

of the revocable living trust referred to in Brence's will, meaning that everything, including the

Subject Property, would belong to Iverson upon Valrie Brence's death. We conclude that the

sales contract created a sufficient interest in the Subject Property and permitted redemption by

Home Equity, the contract purchaser.

       This case is similar to Loop Mortgage because in Loop Mortgage, even though Lee no

longer had an equitable or legal interest in the subject property, our supreme court held that

Williams still held a right to redeem, because he was a contract purchaser. Therefore, even if

Iverson's interest in the Subject Property was questionable, the fact that Home Equity was a

contract purchaser gives it a redeemable interest in the Subject Property. Borrowing from our

supreme court's reasoning in Loop Mortgage, we note that the determination that Home Equity

has an equitable interest in the Subject Property "has absolutely no bearing" on whether Home

Equity "actually owns the property or whether [its] interest is superior to any other party's

interest in the property." Loop Mortgage, 185 Ill. 2d at 437 n.2. "We recognize [its] equitable

interest in the property solely for the purpose of determining whether [it] has the right to redeem

the property after it is purchased at a tax sale." Loop Mortgage, 185 Ill. 2d at 437 n.2. The trial

court erred when it determined that questions of title had a bearing on whether there was a

redeemable interest.

       HIBCO attempts to distinguish Loop Mortgage by noting that Lee was a record owner.

However, HIBCO ignores that the General Assembly amended the Code, which eliminated the

                                               -12-
No. 2--08--0570

requirement that a party seeking to redeem must have a recorded interest in the property. Ill.

Rev. Stat. 1973, ch. 120, par. 734 (now codified, as amended, at 35 ILCS 200/21--345(a) (West

2006).

         It also made no difference to our supreme court in Loop Mortgage whether the contract

purchaser knew that the seller may have had no interest to convey because it had already

conveyed its interest to another buyer who had already taken possession of the subject property.

Loop Mortgage, 185 Ill. 2d at 437 ("Loop Mortgage insists Williams had knowledge of both the

deed Lee conveyed to Smith and Smith's possession of 4446 S. Greenwood, but these arguments

miss the mark"). Our supreme court explained: "Tax deed proceedings are not designed, nor are

they the appropriate forum, for trying substantial disputes as to title." Loop Mortgage, 185 Ill.
2d at 437. Similarly, it does not matter in this case whether Home Equity knew that Iverson did

not hold legal title before Home Equity entered into the purchase agreement with Iverson.

         Of course, HIBCO is correct that "a complete stranger to the property has no right to

redeem" (see Loop Mortgage, 185 Ill. 2d at 433); however, an equitable interest was all that was

necessary to redeem. See Franzen, 9 Ill. 2d at 386-87. Further, "neither the constitution nor the

[Revenue] Act nor case law requires a property interest be established so that it would rise to the

level of ownership." Monreal v. Sciortino, 238 Ill. App. 3d 475, 478 (1992). Instead, Home

Equity needed to have only an undefined interest in the property. See Hess, 7 Ill. 2d at 199.

         Further, neither Iverson nor Home Equity was a stranger to the property. Contrary to

HIBCO's contention, the record supports Iverson's claims that he was either an heir or a trustee

of the Valrie Brence Trust and, therefore, could execute a deed in favor of Home Equity. There

was no dispute that a witness to Brence's will stated that, to the best of her knowledge, Iverson

was the trustee referred to in Brence's will; Iverson executed the contract to sell the Subject

Property to Home Equity; Iverson never declared the contract null and void or filed a pleading to

                                               -13-
No. 2--08--0570

rescind the contract; and Iverson executed the warranty deed to Home Equity. Therefore, it

could be determined that Iverson was the trustee of the Valrie Brence Trust.

       Even if it is later determined that Iverson is not the trustee referred to in paragraph II of

Brence's will, it could be determined that he will inherit as Brence's only child and heir. It is

uncontroverted that Iverson was Brence's only child. Where a testator has not disposed of all of

his or her property through the terms of his or her will or where the will is declared invalid, the

property passes to his or her heirs at law, under the laws of intestacy. In re Estate of Schlenker,

338 Ill. App. 3d 761, 763 (2003). Because the revocable trust cannot be found, it could be

determined that Brence did not dispose of all of her property through the terms of her will.

Therefore, Iverson, as Brence's only child, could inherit the Subject Property. See 755 ILCS 5/2-

-1(b) (West 2006) (rules of descent and distribution for intestacy; "(b) If there is no surviving

spouse but a descendant of the decedent: the entire estate to the decedent's descendants per

stirpes" (emphases added)). Because it could be determined that Iverson was Brence's heir,

Iverson was not a stranger to the property.

       In addition, Home Equity was not a stranger to the property, because it had a recorded

interest via the warranty deed from Iverson. See Loop Mortgage, 185 Ill. 2d at 437-38. The fact

that Home Equity did not have a contract with a record owner is irrelevant.            Contrary to

HIBCO's contention, our supreme court did not make such a distinction in Loop Mortgage.

       HIBCO argues that Home Equity could not redeem because the warranty deed was not in

the chain of title. Similarly, HIBCO argues that once Home Equity received and recorded the

warranty deed, the purchase agreement merged into the deed. HIBCO contends that because the

recorded warranty deed is a "wild" document outside the chain of title, it is not a basis for

redemption. However, the deed did not have to be in the chain of title for Home Equity to have a



                                               -14-
No. 2--08--0570

redeemable interest. A party may redeem even though its interest is merely equitable. Franzen,
9 Ill. 2d at 386.

                                       III. CONCLUSION

        In conclusion, HIBCO had the burden of proving that Home Equity had no redeemable

interest in the Subject Property (Random Corp., 327 Ill. App. 3d at 625) and it failed to do so. It

is clear that Home Equity was not a stranger to the Subject Property.            It had a definite

ascertainable equitable interest. "In determining the quality and quantity of interest necessary to

permit redemption, we must have in mind that the law recognizes both a legal and equitable

interest, looks with favor upon redemptions and gives a liberal construction to the redemption

laws unless injury results thereby to the purchaser at the tax sale." Application of County

Treasurer, 63 Ill. App. 2d at 139. Here, HIBCO will suffer no injury, because the effect of the

trial court's order will be to reimburse HIBCO for its expenditures with interest. See Application

of County Treasurer, 63 Ill. App. 2d at 140. Both Iverson and Home Equity had either legal or

equitable interests in the Subject Property. Therefore, the trial court erred by granting HIBCO's

motion to expunge Home Equity's redemption and erred by directing the county clerk to issue

HIBCO a tax deed to the Subject Property.

        The judgment of the circuit court is reversed and the cause remanded for further

proceedings consistent with this opinion.

        Reversed and remanded.

        BURKE and HUDSON, JJ., concur.




                                               -15-